KNOLL, Judge.
Defendant, Michael J. Owen, was indicted by the grand jury and later convicted by a twelve member jury for the following offenses: attempted second-degree murder; aggravated crime against nature; and armed robbery, violations of LSA-R.S. 14:27 and 14:30.1, 14:89.1, and 14:64 respectively. The sentencing court imposed the maximum sentences provided by law: 50 years at hard labor for the conviction of attempted second-degree murder; 15 years at hard labor without benefit of parole, probation or suspension of sentence for the convic*795tion of aggravated crime against nature; and 99 years at hard labor without benefit of parole, probation or suspension of sentence for the conviction of armed robbery; all sentences to run consecutively.
Defendant appeals, urging four assignments of error, but failed to file a brief. Assignments of error not briefed are considered abandoned. State v. Dewey, 408 So.2d 1255 (La.1982); State v. Lemoine, 403 So.2d 1230 (La.1981). Therefore, the scope of our appellate review is limited to an inspection of the pleadings and proceedings for errors patent on the face of the record. LSA-C.Cr.P. Art. 920; State v. Jimmerson, 432 So.2d 1093 (La.App. 3rd Cir.1983). After a careful review of the record, we find no patent errors.
Accordingly, we affirm the convictions and sentences of defendant, Michael J. Owen.
AFFIRMED.